MaRshall, J.
(dissenting in part). I cannot agree that the secondary contingent beneficiaries under subdivisions 8 to *26514 of the will were intended to bave no rights except as they might be recognized as distributees of the testator’s bounty upon the happening of conditions mentioned permitting them to- be such. My brethren hold that the will gives them no rights except to insist upon an honest exercise by the trustees •of a discretionary power in trust to award benefits upon the subject of the trust being freed from the rights of the primary ■takers. In my judgment they are given definite rights dependent, as to enjoyment, upon the subject of the trust being •so freed, and subject to a discretionary power in trust to diminish or deny such right altogether for good cause, as indi■cated in the fifteenth subdivision of'the will. On one theory the trust power is to be exercised to give, no right vesting until 'its exercise. On the other, the gift vested in right by tire will, “the trust power to be exercised only to- pay or to withhold. In the latter, upon a primary beneficiary being satisfied, the secondary beneficiaries are to take definite shares absolutely, unless the trustees for good cause determine otherwise. In the former, in such event, the secondary beneficiaries must ■wait upon the decision of the trustees awarding to them such portions as they may see fit. That is the theory of the court. It will be seen that there is a radical difference between these two. The result of adopting the wrong one is to malm an entirely different will for Daniel Wells than he ever dreamed of making: a very serious mistake in any case, and most emphatically such in case of a vast property and great number of interests, as in the instance before us.
The all-important rule for the construction of a will is that 'its meaning must be determined from the instrument itself, viewed in the light of the circumstances under which it was made. If thus viewed it means one thing, it cannot be pi’op-■erly construed to mean another because of any written or other law. A will may be defeated by the written law, but -cannot be contradicted or varied thereby. The will in question, thoiigh it deals in fact, with real estate as well as person*266alty, in legal effect deals only -with, tlie latter. It presents as clear a case of equitable conversion as can be found in the books. Becker v. Chester, 115 Wis. 90, 91 N. W. 87, 650, and many other cases in this court are conclusive on that point. Such being the case, no reason -whatever is perceived for referring to any statute regarding the construction of wills relating to real estate. How does it read, having regard to the several interests; having settled that, we have settled all there is to be settled.
Another cardinal rule of construction is that, as between-two meanings, either of which may be said to be expressed by the language used, the one should be regarded correct which under all the circumstances is the more reasonable. Now the-most that can be said, it seems, in favor of the theory adopted by the court, is that- it may reasonably be read out of the language of the will as well as the one for which I contend. Granted that is so*, can there be any question but what the idea, that Daniel Wells intended to dispose of all his property indefinite shares to definite persons, with a power in trust to* withhold as to any beneficiary found to- be unworthy, is far-more reasonable than the idea that he intended to turn his great property over to trustees to bestow, in a limited field, in their discretion ? Can there be any do-ubt but what the idea that he intended to make a law, so to speak, and to create a power in trust to administer it, is more reasonable than the idea that he intended to create a power in trust to make the law of his estate and to administer it as well ? It seems to me there can be but one answer, and that it is in the affirmative. Each of the items of the will, 8 to 14, and item 15, which bears on them all, are so long, so involved, and contain such useless repetitions and such a multiplication of words that one-can best get sense out of them by first eliminating all except those which contain the real sense. I have endeavored to- do-that as to- one taken as a type of 8 to 14, and as to item 15, transposed the declaratory purpose of the latter clause to its-logical position, writing the two items in their proper relation,. *267making a paragraph as to each idea and numbering or lettering the same for convenience of reference.
(1) “I direct my said trustees to bold shares 65 to 68 both inclusive in trust during the two lives and nineteen years" aforesaid, “for the benefit of-Hannah A. Pratt and her lawful descendants.” :
(2) “I direct said trustees during the continuance of the trust to pay, quarterly, the net income” of said shares “to said Hannah A. Pratt” while living, otherwise to said “descendants, giving to each such portion as said trustees shall deem best.”
(3) “Hpon the termination of this trust I direct said trustees to pay whatever remains of said shares -to said Hannah A. Pratt, if living,” otherwise to said “descendants, in such-portions to each as said trustees shall deem best.”
(4-) “I authorize said trustees during this trust to pay-said Hannah A. Pratt” while living, otherwise to said “descendants, such portions of the principal as said trustees shall .deem-best, giving to each such portion-as said, trustees shall deem best.”
(5) Said trustees “are authorized” during “this trust to pay said Hannah A. Pratt” while living, otherwise to said' “descendants, the principal, giving to each such portion as said trustees shall deem best,” said “trust to thereupon terminate.”
(6) To save all “difficulty in construing the” foregoing “I expressly direct that the” following “provisions arre to-govern in all cases” and all pa/rts of the foregoing are “to he expressly subject to such changes as my said trustees are authorized to make under such provisions
(a) “In case any person otherwise entitled to aht PORTION op” said siiaRes “shall, in the opinion .of said trustees, not be either of good habits or of sufficient capacity to properly use or to take care of the portion so coming to him or heron shall not be likely for any reason whatever, in the opinion of said trustees, to properly make use of” such “portion, I direct” them “to withhold the same and to pay such person only so much” thereof “otherwise coming to such person as said trustees shall deem advisable,” or “in case said trustees shall deem it best themselves to expend the same or any portion for his or her benefit, then I authorize” them “to do so.”'
(b) “Whatever of my estate shall he withheld from wwy-*268one” for unworthiness “to Receive his or her portioN and ■shall not have been expended for the benefit of” him or her “shall be transferred as in case the person from whom it shall be withheld had been dead at the time” thereof.
(c) “In case any person from whom any portion of my estate shall have been withheld shall have become worthy in the ■opinion of my said trustees to receive his or her portioN, then I direct that the fact that said trustees withheld from ■such person a portion of my estate shall not, thereafter, prevent such person from receiving his or her share in any” subsequent “distribution.”
(d) “The fact that any person shall have become worthy” ¡as aforesaid “shall not entitle such person to1 receive any portion of my estate that shall have been withheld.”
(7) “Except as provided,” in clauses (a), (b), (e), (d), aforesaid, “and the ninth item of this will, I desire my said trustees in exercising the discretion” as to “paying -and transferring to the descendants of any person mentioned any portion of my estate, to make such payments and transfers to the parent during his lifetime,” in preference “to his issue,” provided, however, “if said trustees” shall deem it best to prefer in any particular case the child to the exclusion of his living ancestor, they may so do.
^8) “In case of the death of one who would if living have ■been entitled to any portion of my estate, except otherwise provided I will that the lawful descendants of such person ■shall tadce such portion by right of representation subject to the aforesaid provisions to change and modify.”
(9) “In case of the death of any one for whom provision is made herein and of all his lawful descendants prior to the time of his or their” right to the enjoyment of the portion of my estate that he or they would have received if living, and it is not otherwise provided herein, then I will, etc.
It would seem that one might safely forego effort to analyze the essential language of the will thus stripped of its useless verbiage, in order to discover the real intent of the testator. Does it not speak, for itself, plainly the purpose of the testator to-, himself, bestow his bounty upon definite persons in definite shares, each to take under the will subject to a discretionary power in trust to vary the amount of the bounty *269according to circumstances, instead of a purpose to bestow the-great property on trustees to, themselves, in their discretion,make gifts therefrom ?
My brethren indulge in a very pretty figure at the poinfr where it is said that to try to read out of the words, “giving to each such portion as my trustees shall deem best,” any other than an absolute discretionary powet to bestow benefits might well be likened to- an attempt to “gild' refined gold or paint the lily.” With the greatest respect for my learned brothers, I venture to suggest that the rule was overlooked that the very plainest of language, when viewecLby itself, may easily take on an ambiguous aspect when applied to the subject with which it deals or read with its context. “All is not gold that glitters.” A thing is not a lily because -it has the lily’s form and color. Apparently refined gold, by the chemist’s touch,, may be made to disclose the fact that it is the merest dross. And so the beauty of form and color of the lily may be the lily in fact to the eye, while other senses will disclose it to be-a delusion.
The words that seem to be so very plain are declared, as-will be seen, by the testator himself to be open to construction. He ex industria omitted to leave the- labor in that regard to be performed by others. He did it himself. He said, “In-order that there may he no difficulty in construing this will, I hereby direct that the foregoing provisions of this fifteenth item [see a, b, c, d] are to govern in all cases, a/nd that all other provisions of this will . . . a/i'e expressly subject to such changes and modifications as my. said trustees are authorized to make by this fifteenth item/’ That plainly covers every thing appertaining to the discretionary power. Every part of item 15 is, in the very plainest of words, made a proviso to those which my brethren lay so-great stress upon and seem only to view regardless thereof. To read items 8 to 14, omitting such proviso, may be likened to taking the glitter of fine gold as certainly indicating that which it suggests, omit*270ting the handy test which may readily disclose its true character.
So at every step in administering the discretionary power created in general terms, precedent to item 15, the trustees are commanded not to look at such general terms alone, but to regard them in the light of the real purpose declared in the later item "in order that there may be no difficulty in construing” the same.
There is a very significant feature in items 8 to 14 which it seems my brethren have wholly overlooked, and which of itself indicates, quite plainly, that the testator intended to give, not to empower the trustees to give. ' In every instance where he provided, in such item, for a distribution of the corpus of his estate, the words “give to each such portion, etc.,” are preceded by the words “pay and transfer.” Do they not, -quite plainly, indicate an intention to create a legal right -coupled with an equitable interest as to a definite share of the -estate for each secondary beneficiary and to vest the same contingently in him ? “Pay and transfer” suggests, at once, a legal title in one, a real beneficiary right in another, and an act in contemplation necessary merely to combine the two; the act of paying or transferring. The words following, “giving to each such portion, etc.,” therefore do not suggest an original bestowal hut do indicate a contemplated transmission by the trustees of something precedently given by the testator.
Now turning to the testamentary, constructional, and specific directory clauses, we find in almost every period the plainest of indications that the testator intended to make his trustees a mere conduit for the passage of his property in definite shares to definite persons, and that immediately upon the taking effect of the will, legal and equitable rights should west in the beneficiaries, and the legal title, coupled with a discretionary power in trust, not of disposition hut of distribution, should vest in the trustees. Note these plain expressions : "In case any person otherwise entitled to any portion *271of” said shares; "Twice care of the portion so coming to him or her;” “To receive his or her portion;” “Shall not prevent such person from receiving his or her share.” Thus a definite portion was in contemplation as carved out and given a specific direction to a particular person, in the testator’s mind, coupled with an absolute right to take and enjoy except as otherwise provided. Now comes in the discretionary power of the trustee, given in like unmistakable language, as note: “To withhold the same and pay 'only so much thereof” “Withheld from any person for umuorthinessj” “Any portion shall have been withheld.” Do not “withhold” and “withheld” plainly suggest the existence of an absolute right to take a definite thing, unless withheld; that the power is to be exercised upon a thing in transit to stay its course toward a particular destination, not upon a thing to give it motion in that regard ? Again, do not the words “pay only” indicate an obligation rather than a beneficence; that the mere element of beneficence was complete and fixed when the will took effect, giving rise to an obligation resting upon those upon whom the legal title devolved to pay, in discharge of an obligation, unless excused for cause, under the power in that regard ? The trustees could not withhold anything unless the thing withheld would otherwise go in a particular direction, to a particular person, in discharge of a particular obligation created by a transfer to trustees for specific uses and an acceptance of the trust. They could not pay anything to anyone unless there was a person holding an obligation, waiting to be discharged by such payment.
Look at period (c). The share of each person is there treated as a definite thing to be considered by itself at each distribution, entitling the one holding the vested contingent right thereto to a ratable part of that portion of the whole estate distributed, such part to be charged to such share unless withheld, in which case the ratable portion to be charged to such share just the same, but deemed to be absolutely for*272feited as to the holder of the contingent right and to be a subject-for distribution under other clauses, of the will, the balance of 'such share, however, to be regarded as such person’s property in all future distributions, subject to the further exercise of the discretionary power to withhold and divert. How could that be possible other than under the construction of the will for which I contend ? How could one forfeit a thing which he never possessed a vested right to, contingent or otherwise ?
Now look at paragraph (8). There the share carved out for a person, who may predecease its distribution, is still to be regarded as having been his in right, and to go accordingly, to his descendants by right of representation. That is only consistent with the existence of a vested right in such person, springing from the act of the testator and the allowance of his will. It is wholly inconsistent, it seems, with the idea of a mere privilege to tales the crumbs that may perchance fall, from the table of the trustees.
At last, in paragraph (9), we find the idea still strikingly prominent, that a definite part of the testator’s property was willed to each of those whom he remembered, with a right vested accordingly, subject to variance for cause — in that the part designed for one, in case of his demise and that of all of his descendants as well before arrival of the time for the trustees to discharge the contingent obligation “to pay,” is to go over in a specific manner, to specified persons.
Thus every major and minor part of the estate the testator intended should be vested in right, by force of the will itself, subject to disturbance for cause as to anyone appearing in the judgment of the trustees unworthy to enjoy the “portion so coming to him or her.”
Does it not seem plain that the words “giving to each such portion as said trustees shall deem best” were written with reference to the words preceding, “pay and transfer ” and with strict regard to tire directions to treat the estate as divided into as many major and minor shares as there were per*273sons intended to be remembered, and in discharging the obligation to pay each his part, to consider his habits, his capacity, and everything -whatsoever affecting his worthiness to enjoy the benefaction held contingently'in trust for him and to diminish the same, or withhold it altogether according to the result. That malms a reasonable disposition of the great property which Daniel Wells possessed, while the other theory convicts the distinguished business man of having made such a disposition of his great estate as no one in his right mind and in the strength of his manhood would' be expected to make.
Much stress is put on the fact that the words “give to each such portion, etc.,” were repeated many times in items 8 to 14 of the will, without any reference therein or in close connection therewith, to> item 15. We cannot appreciate that. What difference, pray, does it make, as regards the effect of item 15 upon the precedent items, whether the latter is referred to in the former, or the former in the latter, if in fact, as we find it to be, every part of the will is expressly made-subject to item 15, required to be read therewith and to be construed and governed thereby ?
We are told that item 15 itself recognizes a discretion different from that to withhold because of unworthiness to take,, in that it says, excepting “in ease of unworthiness or incapacity, and except as to bequests in the ninth item, the trustees are directed, fin exercising the discretion given to them by this will,’ to prefer living parents to their children. Here a discretion is spoken of and recognized by the testator which is distinct from the discretion conferred by item 15.” We confess inability to appreciate that. All parts of item 15 expressly refer to and govern, as before indicated, items 8 to 14, inclusive. Those portions of 15 which we have designated as (a), (b), (c), (d) relate to variances, of the otherwise certain rights, in case of unworthiness. Period 8, to which the court refers, relates solely to that part of the precedent clauses, 8 to 14, relating to payment and transfer of portions of the corpus of the estate. Jn those cases the trustees are *274given authority, for good cause, in their judgment, to prefer a descendant in the second to a descendant in the first degree. That, as well as all other parts of item 15, are in harmony with the idea that each beneficiary is to take under the will without any act of the trustees, except that of mere payors or transferrers, unless for cause they conclude to diminish or deny the right, which they are given full power to do acting judiciously.
In closing we must again refer to the plain declaration of the testator that the words, “giving to 'each such portion as my trustees may deem best,” are not to be taken literally, but ■are to be taken according to the testator’s construction thereof, and directions in regard thereto. Facing that, we are able to reach — we are forced to — a different conclusion than the one arrived at by the court — without attempting the impossible feat suggested in the court’s opinion — because the testator in plain language, “in order that there might be no difficulty in construing” his will, &x industria construed it himself, for all whom it might concern.
Except as to the one feature we have discussed we fully concur in the decision of the court. As to that feature it is hoped that we have made our dissent as emphatic as practicable.